     Case 3:19-cv-01004-LAB-KSC Document 109 Filed 02/17/21 PageID.1443 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11      JEFF SIKKING, et al.                     Case No.: 19CV1004-LAB (KSC)
12                                 Plaintiffs,
                                                 ORDER DENYING MOTION FOR
13      v.                                       RECONSIDERATION OF
                                                 ORDER OF DISMISSAL
14      RICHARDSON C. GRISWOLD, et
        al.
15
                               Defendants.
16
17
18           In their motions to dismiss, Defendants raised the defenses of res judicata
19    and collateral estoppel, and also asked the Court to abstain under Younger v.
20    Harris, 401 U.S. 37 (1971). Because the status of the state court nuisance action
21    that these arguments referenced was not clear, the Court ordered Defendants to
22    brief the status of the state court case. Specifically, the Court needed to know
23    whether final judgment had been entered in that case. Defendant Richardson
24    Griswold filed a response (Docket no. 100) making clear the state court action was
25    still pending.
26           On February 1, the Court issued an order granting in part the motions to
27    dismiss, and giving Plaintiffs 28 calendar days to seek leave to file a third amended
28    complaint. After the court issued its ruling, Plaintiffs submitted a document

                                                 1
                                                                                   19cv1004
     Case 3:19-cv-01004-LAB-KSC Document 109 Filed 02/17/21 PageID.1444 Page 2 of 3



 1    identifying itself as a response to Griswold’s filing. The Court accepted it by
 2    discrepancy order.
 3          The document has hardly anything to do with Richardson’s response.
 4    Instead, it argues that the Court has committed numerous errors and that Plaintiffs
 5    have been cheated both in this Court and in the state court action. Because
 6    Plaintiffs filed this after the Court’s order granting in part the motions to dismiss,
 7    and because it appears to be addressed to the Court’s rulings there as well as
 8    some of its earlier orders, the Court construes this filing as an unauthorized
 9    renewed motion for reconsideration. So construed, it is DENIED.
10          The motion argues that Griswold lied to the state court, and that Jeff and
11    Barbara Sikking were fee owners of the property in question. No one disputes that
12    the Sikkings owned the property, however. If they were not owners, there would
13    have been no reason for the City of San Diego to bring the nuisance action against
14    them. And, to the extent Plaintiffs believe the state court has made errors or has
15    been deceived, they can bring it to that court’s attention and seek relief there. With
16    exceptions inapplicable here, this Court has no authority to supervise ongoing
17    nuisance abatement proceedings in the state court. See Herrera v. City of
18    Palmdale, 918 F.3d 1037, 1045, 1048 (9th Cir. 2019) (holding that nuisance
19    abatement action implicated important state interests, and that district court
20    properly abstained under Younger from enjoining or interfering with those ongoing
21    proceedings).
22          Plaintiffs   have   been    cautioned    before    about    requirements     for
23    reconsideration. Their latest motion also fails to meet those requirements. If
24    Plaintiffs believe the Court has made an error, they can file an appeal as authorized
25    by law.
26    ///
27    ///
28    ///

                                                2
                                                                                    19cv1004
     Case 3:19-cv-01004-LAB-KSC Document 109 Filed 02/17/21 PageID.1445 Page 3 of 3



 1          If Plaintiffs believe they can successfully amend, they should work diligently
 2    on their motion, as permitted by the February 1 order.
 3
 4          IT IS SO ORDERED.
 5    Dated: February 17, 2021
 6
 7                                             Honorable Larry Alan Burns
                                               United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
                                                                                  19cv1004
